EXHIBIT 10.2

AMENDMENT TO

ATHEROS COMMUNICATIONS, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

In accordance with Section 15 of the Atheros Communications, Inc. 2004 Employee
Stock Purchase Plan, as amended and restated (the “Plan”), and as authorized by
the Board of Directors pursuant to resolutions duly adopted by the Board at a
meeting held on January 14, 2004, the undersigned officer of Atheros
Communications, Inc. hereby amends the Plan as follows, effective on this 4th
day of May, 2010:

1. Section 2(g) of the Plan is hereby amended by deleting the last sentence
thereof in its entirety and replacing it with the following sentence, effective
on the date hereof:

“The foregoing notwithstanding, an individual shall not be considered an
Eligible Employee if his or her participation in the Plan is prohibited by the
law of any country which has jurisdiction over him or her.”

Date: May 4, 2010

 

/s/ David D. Torre

David D. Torre, Vice President and Chief Accounting Officer